Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 1 of 15 Page ID #:641



   1   DAWN SESTITO (S.B. #214011)
       dsestito@omm.com
   2   R. COLLINS KILGORE (S.B. #295084)
       ckilgore@omm.com
   3   O’MELVENY & MYERS LLP
       400 South Hope Street
   4   Los Angeles, California 90071-2899
       Telephone: (213) 430-6000
   5   Facsimile: (213) 430-6407
   6   Attorneys for Defendant
       Trader Joe’s Company
   7
   8
   9
  10                      UNITED STATES DISTRICT COURT
  11                     CENTRAL DISTRICT OF CALIFORNIA
  12                                  SOUTHERN DIVISION
  13
  14   DANA WEISS, an individual, and       Case No. 18-cv-01130-JLS-GJS
       all others similarly situated,
  15
                         Plaintiff,         REPLY IN SUPPORT OF DEFENDANT
  16                                        TRADER JOE’S COMPANY’S
             v.                             MOTION TO DISMISS, OR, IN THE
  17
       TRADER JOE’S COMPANY, a              ALTERNATIVE, MOTION TO STRIKE
  18   California Corporation; and DOES 1   PLAINTIFF’S FIRST AMENDED
       through 10,                          COMPLAINT
  19
                         Defendant.
  20                                        Judge: Hon. Josephine L. Staton
  21                                        Courtroom: 10A
                                            Date: March 8, 2019
  22                                        Time: 10:30AM
  23
  24
  25
  26
  27
  28
                                                            REPLY ISO MOT. TO DISMISS OR
                                                             STRIKE FIRST AMEND. COMPL.
                                                                       18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 2 of 15 Page ID #:642



   1                                           TABLE OF CONTENTS
   2                                                                                                                         Page
   3   MEMORANDUM OF POINTS & AUTHORITIES ................................................ 1
   4
       I.     INTRODUCTION ........................................................................................... 1
   5
       II.    ARGUMENT .................................................................................................. 2
   6
              A.       Plaintiff’s pH-Level Allegations Are Deficient .................................... 2
   7
   8                   Reliance on the blog post is sanctionable ............................................. 3

   9                   Plaintiff’s in-home testing is also insufficient....................................... 4
  10                   Plaintiff’s health and safety code assertion is baseless ........................ 6
  11
                       Plaintiff is not entitled to discovery. ..................................................... 7
  12
              B.       Plaintiff’s Allegations Related to Dismissed Claims Should be
  13                   Struck .................................................................................................... 8
  14
              C.       Plaintiff’s Other Conclusory Assertions Regarding the Product’s
  15                   Alkalinity Do Not Support Her Claims ................................................ 9
  16   III.   CONCLUSION ............................................................................................. 10
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                           REPLY ISO MOT. TO DISMISS OR
                                                                  i                         STRIKE FIRST AMEND. COMPL
                                                                                                      18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 3 of 15 Page ID #:643



   1                                          TABLE OF AUTHORITIES
   2                                                                                                                   Page(s)
   3   Cases
   4   Aloudi v. Intramedic Research Grp., LLC,
   5      729 Fed. App’x 514 (9th Cir. 2017) ........................................................ 3, 6, 9, 10

   6   Ashcroft v. Iqbal,
          556 U.S. 662 (2009) .......................................................................................... 5, 8
   7
   8   Bitton v. Gencor Nutrientes, Inc.,
          654 Fed. App’x 358 (9th Cir. 2016) .................................................................. 5, 6
   9
       Bly-Magee v. California,
  10
          236 F.3d 1014 (9th Cir. 2001) ............................................................................... 8
  11
       Brazil v. Dole Packaged Foods, LLC,
  12      660 Fed. App’x 531 (9th Cir. 2016) .................................................................... 10
  13
       Brenner v. Proctor and Gamble Co.,
  14      Case No. SACV 16-1093-JLS (JCG), 2016 WL 8192946 (C.D. Cal.
          Oct. 20, 2016) ........................................................................................................ 2
  15
  16   Cafasso ex rel. United States v. Gen. Dynamics C4 Sys., Inc.,
         637 F.3d 1047 (9th Cir. 2011) ............................................................................... 3
  17
       Concha v. London,
  18
         62 F.3d 1493 (9th Cir. 1995) ................................................................................. 7
  19
       In re GlenFed, Inc. Sec. Litig.,
  20       42 F.3d 1541 (9th Cir. 1994) ................................................................................. 2
  21
       Kearns v. Ford Motor Co.,
  22     567 F.3d 1120 (9th Cir. 2009) ............................................................................... 5
  23   Khoja v. Orexigen Therapeutics, Inc.,
  24     899 F. 3d 988 (9th Cir. 2018) ............................................................................ 4, 9
  25   Moore v. Kayport Package Express,
  26     885 F.2d 531 (9th. Cir. 1989) ................................................................................ 7

  27   Mujica v. AirScan, Inc.,
         771 F.3d 580 (9th Cir. 2014) ................................................................................. 8
  28
                                                                                           REPLY ISO MOT. TO DISMISS OR
                                                                  ii                        STRIKE FIRST AMEND. COMPL
                                                                                                      18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 4 of 15 Page ID #:644



   1                                       TABLE OF AUTHORITIES
   2                                                                                                          Page(s)
   3   Nat’l Council Against Health Fraud, Inc. v. King Bio Pharm, Inc.,
   4     107 Cal. App. 4th 1336 (2003) .............................................................................. 5

   5   OSU Student Alliance v. Ray,
         699 F.3d 1053 (9th Cir. 2012) ............................................................................... 8
   6
   7   United States ex rel. Lee v. SmithKline Beecham, Inc.,
         245 F.3d 1048 (9th Cir. 2001) ............................................................................... 7
   8
       Vess v. Ciba-Geigy Corp. USA,
   9
          317 F.3d 1097 (9th Cir. 2003) ............................................................................... 5
  10
       Statutes
  11
       Cal. Health & Saftey Code §111071 ...................................................................... 6, 7
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                    REPLY ISO MOT. TO DISMISS OR
                                                              iii                    STRIKE FIRST AMEND. COMPL.
                                                                                               18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 5 of 15 Page ID #:645



   1                  MEMORANDUM OF POINTS & AUTHORITIES
   2   I.    INTRODUCTION
   3         Proceeding on the very facts this Court expressly warned her against relying
   4   on, Plaintiff Dana Weiss doubles down on her frivolous positions in opposition to
   5   Trader Joe’s Motion to Dismiss the First Amended Complaint. Most strikingly,
   6   Plaintiff refuses to abandon a blog post purportedly summarizing tests conducted
   7   by “Kiki Beckler,” “Mark,” and “John.” Instead, she brazenly contends these tests
   8   by “persons on the internet” are “entirely proper and valid”—even though she
   9   cannot know who those individuals are, whether they are actual people or internet
  10   trolls, whether they conducted any testing whatsoever, and, if so, what type of test
  11   and whether they tested Trader Joe’s Alkaline water or something else entirely.
  12   Plaintiff’s own home testing also raises more questions than it answers because it
  13   was performed with an instrument that can produce reliable results only after a
  14   rigorous calibration process—one that Plaintiff does not suggest she followed.
  15   Plaintiff has had ample time to commission independent testing of the Product by a
  16   laboratory or other reliable third party but has either failed to do so or was unable to
  17   obtain the result she desired.
  18         The rest of the First Amended Complaint (“FAC”) fares no better. Plaintiff
  19   pleads numerous allegations for which the Court denied her leave to amend,
  20   wasting the resources of both the Court and the Parties in continuing to address
  21   these settled issues. And her new claim that Trader Joe’s Product lacks metallic
  22   ions and therefore cannot be alkaline is contradicted—according to Plaintiff’s own
  23   sources—by the inclusion of magnesium in the ingredient statement, a portion of
  24   the Product label she omitted from the FAC. Rather than concede these damaging
  25   facts, she asks the Court and Parties to put on blinders and avoid looking at the
  26   entirety of the Product label or scrutinizing the blog post she referenced.
  27         With no viable claim apparent, Plaintiff argues that she needs discovery in
  28   order to plead a basis for her allegations of fraud and asserts a new purported
                                                                  REPLY ISO MOT. TO DISMISS OR
                                                 1                 STRIKE FIRST AMEND. COMPL
                                                                             18-cv-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 6 of 15 Page ID #:646



   1   violation of a regulation applicable to water-bottling plants—and not applicable to
   2   Trader Joe’s. It is clear that Plaintiff cannot plead a proper claim against Trader
   3   Joe’s. The more information she provides, the more obvious the frivolity of this
   4   action. The FAC should be dismissed with prejudice.
   5   II.      ARGUMENT
   6            A.    Plaintiff’s pH-Level Allegations Are Deficient
   7            The Court granted leave to amend the pH-level allegations, giving Plaintiff
   8   the opportunity to present “more facts and allege with proper particularity that the
   9   9.5 pH representation is false.” (Order Granting Def.’s Motion to Dismiss “Order”
  10   at 14.) The Court told Plaintiff her amended complaint “must allege the factual
  11   basis for her belief” that the Product’s pH is not as advertised. (Id.) She failed to
  12   do so.
  13            Instead, she continues to assert that her own in-home testing and purported
  14   test results posted on an internet blog are enough to support her claim—despite this
  15   Court’s clear warning that those allegations likely would not be sufficient and could
  16   violate Rule 11. (Mot. to Dismiss Hearing Tr. at 16:7–11 (Nov. 2, 2018); Order at
  17   14 n.5.) She also argues that she should not have to further substantiate her claims
  18   and should be entitled to discovery because only Trader Joe’s “possesses full
  19   information” of the facts regarding the purported fraud. (Plaintiff’s Memorandum
  20   of Points and Authorities in Opposition to Motion to Dismiss or Strike Plaintiff’s
  21   First Amended Complaint “Pl.’s Opp.” at 5–6.) None of these arguments satisfy
  22   this Court’s demand that Plaintiff provide specific allegations of her factual basis
  23   for the pH-level allegations. (See Order at 14 (citing Brenner v. Proctor and
  24   Gamble Co., Case No. SACV 16-1093-JLS (JCG), 2016 WL 8192946, at *5 n.5
  25   (C.D. Cal. Oct. 20, 2016) (citing In re GlenFed, Inc. Sec. Litig., 42 F.3d 1541, 1548
  26   (9th Cir. 1994) (en banc) (superseded by statute on other grounds) (Plaintiff’s
  27   original complaint “failed ‘to provide a basis for why she believes the [9.5 pH
  28
                                                                  REPLY ISO MOT. TO DISMISS OR
                                                   2               STRIKE FIRST AMEND. COMPL.
                                                                             18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 7 of 15 Page ID #:647



   1   representation] is false.’”).)
   2          Reliance on the blog post is sanctionable. With a straight face, Plaintiff
   3   asserts that alleged test results publicized in a blog posted by a competing alkaline
   4   water product are “entirely proper and valid.” (Pl.’s Opp. at 4.) How Plaintiff can
   5   vouch for the validity of these alleged tests is a mystery. The blog post is an
   6   advertisement by a competitor. (Declaration of Collins Kilgore “Kilgore Decl.” Ex.
   7   2 at 3.) The purported product “testers” are identified as “Kiki Beckler,” “Mark,”
   8   and “John.” (Id. at 4–5.) The blog post does not provide any actual test results or
   9   indicate testing methodology, and quotes from two of the purported “testers” do not
  10   even reference Trader Joe’s. (Id.) Plaintiff’s conclusion based on the blog, that
  11   “[m]ost of the reviewers who tested Trader Joe’s Product found it to be at a pH of
  12   6,” (FAC ¶ 68), is false at best and most likely sanctionable. No reasonable person
  13   would rely on the blog post to assert a fraud claim against Trader Joe’s because this
  14   internet source does not plausibly indicate with the required particularity or
  15   plausibility that the Product’s stated pH level is actually false. See Cafasso ex rel.
  16   United States v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)
  17   (“claims of fraud . . . must, in addition to pleading with particularity, also plead
  18   plausible allegations” that state “enough fact[s] to raise a reasonable expectation
  19   that discovery will reveal evidence of [the misconduct alleged]”) (citing and
  20   quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)); see also Aloudi v.
  21   Intramedic Research Grp., LLC, 729 Fed. App’x 514, 516–17 (9th Cir. 2017) (no
  22   “sufficiently plausible or specific claim of actual falsity” when none of plaintiff’s
  23   factual support “involve[d] scientific testing of [defendant’s] product” or the same
  24   active ingredient).
  25          Indeed, Plaintiff makes no substantive attempt to defend the blog post and
  26   instead aims to obfuscate. Although Plaintiff relies upon and cites to the blog in the
  27   FAC, she urges the Court not to consider it or to take judicial notice of its full
  28
                                                                   REPLY ISO MOT. TO DISMISS OR
                                                  3                 STRIKE FIRST AMEND. COMPL.
                                                                              18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 8 of 15 Page ID #:648



   1   contents. Having relied on the blog post, she cannot now run away from it. See
   2   Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002 (9th Cir. 2018) (the
   3   incorporation by reference doctrine “prevents plaintiffs from selecting only portions
   4   of documents that support their claims, while omitting portions of those very
   5   documents that weaken—or doom—their claims”). Her attempt to do so confirms
   6   that no plausible inference of falsity can be taken from the blog.
   7         Plaintiff’s in-home testing is also insufficient. Plaintiff has pleaded no
   8   details to suggest her in-home testing of the Product’s pH was sound or that the
   9   results allow her to plausibly allege fraud with the required particularity. Trader
  10   Joe’s is entitled to question the plausibility of Plaintiff’s conclusions from her home
  11   testing given the lack of any indication that Plaintiff has the know-how to conduct
  12   tests of this nature with the specified equipment and given her apparent decision to
  13   forgo an independent laboratory analysis.
  14         For example, Plaintiff has not explained how the Product was stored and
  15   handled after purchase, how many bottles she tested, or what—if any—steps she
  16   took to calibrate her pH meter. Plaintiff alleges only that she tested one bottle of
  17   the Product within a week of its purchase and did so “more than once.” (FAC ¶¶
  18   65–67.) Plaintiff’s alleged result is not corroborated by any tests of other bottles of
  19   the product—by herself or others. Moreover, Plaintiff alleges she used a pH meter
  20   to conduct her tests but does not suggest she has the professional knowledge needed
  21   to properly conduct an alkalinity test. As explained in the Motion, such a test
  22   requires numerous steps to calibrate the meter and ensure the test sample remains
  23   untainted. (Memorandum of Points and Authorities in Support of Motion to
  24   Dismiss (“Mot. to Dismiss”) at 8–9.) As Plaintiff does not allege she followed any
  25   of those steps, her home test results are more likely explained by her own
  26   inexperience than by widespread fraud on the part of Trader Joe’s. See Twombly,
  27   550 U.S. at 567–68 (because plaintiff failed to allege facts plausibly showing
  28
                                                                  REPLY ISO MOT. TO DISMISS OR
                                                   4               STRIKE FIRST AMEND. COMPL.
                                                                             18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 9 of 15 Page ID #:649



   1   conspiracy, defendant’s actions were more likely not attributable to unlawful
   2   activity); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial
   3   plausibility when the pleaded factual content allows the court to draw the
   4   reasonable inference that the defendant is liable for the misconduct alleged.”).1
   5         Plaintiff does not need to satisfy the Daubert standard at this stage, but she
   6   must plausibly allege with the requisite particularity that Trader Joe’s engaged in
   7   fraud by misrepresenting the Product’s pH. Kearns v. Ford Motor Co., 567 F.3d
   8   1120, 1125 (9th Cir. 2009) (applying Rule 9(b) to California’s Unfair Competition
   9   Law (UCL) and Consumer Legal Remedies Act (CLRA) claims); Vess v. Ciba-
  10   Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (“The plaintiff must set
  11   forth what is false or misleading about a statement, and why it is false.”). Although
  12   Plaintiff asserts that the pleading standards do not require her to do more, she does
  13   not cite a single federal authority suggesting that a plaintiff’s amateur testing is
  14   sufficient to state a claim. Instead, she seeks to distinguish authorities in similar
  15   cases that required some sort of scientific basis for false marketing claims.
  16         In Bitton v. Gencor Nutrientes, Inc., for example, the plaintiffs attached an
  17   expert report to the complaint demonstrating the basis for their allegation that the
  18   product did not increase testosterone as advertised.2 654 Fed. App’x 358, 361–62
  19
  20   1
         Plaintiff also contends in her Opposition that she relied on “medical literature” in
  21   support of her claim. (Pl.’s Opp. at 9.) Plaintiff does not identify the medical
       literature to which she refers, but the only studies cited in the FAC pertain to her
  22   dismissed allegations that the Product promises health benefits. (FAC ¶¶ 25–27.)
       2
  23     King Bio, cited in Bitton, assessed standards of proof in connection with
       defendant’s motion for judgment under Cal. Civ. Proc. Code § 631.8. See Nat’l
  24   Council Against Health Fraud, Inc. v. King Bio Pharm, Inc., 107 Cal. App. 4th
  25   1336, 1340 (2003). King Bio affirmed judgment for defendant when plaintiff did
       not produce evidence that the marketing claims were false. Id. at 1348. The case
  26   did not hold that “anecdotal evidence” alone would suffice to sustain plaintiff’s
  27   burden or say anything else to suggest a lower pleading burden should apply here.
       Id.
  28
                                                                   REPLY ISO MOT. TO DISMISS OR
                                                   5                STRIKE FIRST AMEND. COMPL.
                                                                              18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 10 of 15 Page ID #:650



   1   (9th Cir. 2016). Plaintiff attempts to distinguish Bitton on the grounds that she is
   2   not trying to “prove anything scientifically” and that the product at issue in Bitton
   3   was “entirely different.” (Pl.’s Opp. at 9.) But Plaintiff, just like in Bitton, asserts
   4   that a marketing claim is false—here, Trader Joe’s pH-level representation. (See
   5   e.g., FAC ¶ 11.) She therefore must have a plausible factual basis upon which to
   6   assert fraud, just as in Bitton.3
   7          Plaintiff also seeks to distinguish Aloudi v. Intramedic Research Grp., LLC,
   8   729 Fed. App’x 514 (9th Cir. 2017). In Aloudi, the plaintiff took weight-loss pills
   9   and alleged they did not deliver their promised benefits. 729 Fed. App’x at 516–17.
  10   The court found this anecdotal evidence insufficient under Rule 9(b) because one
  11   individual’s results did not plausibly “show the falsity” of the marketing claims. Id.
  12   at 517. And even if they did, the plaintiff failed to plead “sufficient plausible and
  13   specific factual allegations” suggesting falsity by, for example, describing his
  14   “daily caloric consumption or metabolic activity before and while taking” the
  15   product. Id. The circumstances here are analogous: Plaintiff has not provided
  16   enough detail about her alleged testing to conclude that even a single bottle of the
  17   Product had a pH level below 9.5, much less that her purported results apply to
  18   other bottles.
  19          Plaintiff’s health and safety code assertion is baseless. Unable to muster
  20   any plausible allegation that the Product’s pH is not as advertised, Plaintiff attempts
  21   to blame Trader Joe’s by arguing—erroneously—that Trader Joe’s has failed to
  22   comply with California’s Health and Safety Code section 111071. (Pl.’s Opp. at 1,
  23   7–8.) This regulation applies only to bottled-water plants; Plaintiff has not
  24   alleged—and cannot allege—it applies to Trader Joe’s. See Cal. Health & Safety
  25   3
        In its holding, the court in Bitton rejected the defendant’s argument that plaintiffs’
  26   assertion that its study was inadequate constituted a lack of substantiation claim.
  27   654 Fed. App’x at 361–62. Trader Joe’s makes no such argument as to the pH
       allegations.
  28
                                                                    REPLY ISO MOT. TO DISMISS OR
                                                   6                 STRIKE FIRST AMEND. COMPL.
                                                                               18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 11 of 15 Page ID #:651



   1
       Code § 111071. Nor does Plaintiff explain how the bottled water report required of
   2
       a bottled-water plant under Section 111071 would assist Plaintiff in supporting her
   3
       claims that the pH of the Product is falsely advertised. See id. (listing information
   4
       required in such reports, not including any reference to alkalinity or pH levels).
   5
             Plaintiff is not entitled to discovery. Finally, Plaintiff argues she cannot
   6
       conduct “more robust testing and reporting” without cooperation from Trader Joe’s
   7
       and that she has been “hampered by Trader Joe’s refusal to produce documents in
   8
       response to Plaintiff’s requests for request for production.” (Pl.’s Opp. at 1.)
   9
       Specifically, she contends that she needs access to the Product’s source “so that her
  10
       expert may measure the drop in pH from the date of sourcing until the date of
  11
       consumption.” (Id. at 7.) This contention makes no sense, as Plaintiff has not
  12
       alleged—and is not entitled to discovery to show—that the Product’s pH level
  13
       degrades. Rather, Plaintiff alleges only that the Product’s pH is lower than
  14
       advertised, an allegation she has not supported with independent testing even
  15
       though the Product is publicly available and Plaintiff has had more than two years
  16
       to test it. (Mot. to Dismiss at 9 n.4.) There is thus no basis to permit discovery on
  17
       the grounds that the alleged evidence of fraud is in the defendant’s exclusive
  18
       possession.4
  19
  20
       4
  21     This narrow rule applies “to permit discovery in a limited class of corporate fraud
       cases where the evidence of fraud is within a defendant’s exclusive possession.”
  22   United States ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, 1052 (9th
  23   Cir. 2001) (emphasis added) (citation omitted); see also Moore v. Kayport Package
       Express, 885 F.2d 531, 540 (9th Cir. 1989) (when a case of corporate fraud makes
  24   it difficult to attribute particular fraudulent conduct to each defendant as an
  25   individual, the plaintiff should allege the fraud with particularity but may allege the
       individual defendants’ roles in the fraud on information and belief); Concha v.
  26   London, 62 F.3d 1493, 1503 (9th Cir. 1995) (“Rule 9(b) thus requires that plaintiffs
  27   specifically plead those facts surrounding alleged acts of fraud to which they can
       reasonably be expected to have access.”).
  28
                                                                  REPLY ISO MOT. TO DISMISS OR
                                                  7                STRIKE FIRST AMEND. COMPL.
                                                                             18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 12 of 15 Page ID #:652



   1         Indeed, case law plainly demonstrates that Plaintiff is not entitled to use
   2   discovery to salvage her otherwise deficient pleading. See Bly-Magee v. California,
   3   236 F.3d 1014, 1018 (9th Cir. 2001) (“Rule 9(b) serves . . . to deter the filing of
   4   complaints as a pretext for the discovery of unknown wrong.”) (internal citations
   5   and quotation marks omitted); see also Iqbal, 556 U.S. at 678–79 (2009) (Rule 8
   6   “does not unlock the doors of discovery for a plaintiff armed with nothing more
   7   than conclusions”); Twombly, 550 U.S. at 559 (“It is no answer to say that a claim
   8   just shy of a plausible entitlement to relief can, if groundless, be weeded out early
   9   in the discovery process through ‘careful case management.’”); Mujica v. AirScan,
  10   Inc., 771 F.3d 580, 593 (9th Cir. 2014) (“[P]laintiffs must satisfy the pleading
  11   requirements of Rule 8 before the discovery stage, not after it.”) (emphasis in
  12   original); OSU Student Alliance v. Ray, 699 F.3d 1053, 1078 (9th Cir. 2012) (“To
  13   be sure, when a plaintiff presses an implausible claim, lack of access to evidence
  14   does not save the complaint.”)
  15         B.     Plaintiff’s Allegations Related to Dismissed Claims Should be
                    Struck
  16
  17         The majority of Plaintiff’s new allegations in the FAC pertain to claims the
  18   Court dismissed without leave to amend. In her Opposition, Plaintiff responds that
  19   those allegations were included merely to “provide background concerning the
  20   dispute” and argues that the Court can simply “disregard” the allegations and thus
  21   does not need to strike them. (Pl.’s Opp. at 10–11.) Plaintiff grudgingly admits,
  22   however, that the Court “appears to have ruled” that certain of the labeling
  23   statements are not subject to Plaintiff’s false-advertising claims and that, as to
  24   these, Plaintiff “was not even given one chance to amend.” (Id. at 10.)
  25         The Court’s order was unambiguous: “[T]he Court finds that most of
  26   Defendant’s representations are nonactionable in that they either amount to puffery
  27   or otherwise would not deceive a reasonable consumer as a matter of law…. The
  28
                                                                   REPLY ISO MOT. TO DISMISS OR
                                                  8                 STRIKE FIRST AMEND. COMPL.
                                                                              18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 13 of 15 Page ID #:653



   1   Court grants Plaintiff leave to amend, but only as to the 9.5 pH balance
   2   representation.” (Order at 5.) The FAC’s voluminous allegations in defiance of
   3   these clear instructions should be struck.
   4         C.     Plaintiff’s Other Conclusory Assertions Regarding the Product’s
                    Alkalinity Do Not Support Her Claims
   5
   6         Finally, Plaintiff’s FAC includes a hodgepodge of additional unsupported
   7   conclusory allegations in the vain hope that one will stick. Most notably, Plaintiff
   8   asserts that ionization cannot increase alkalinity, which requires some sort of
   9   metallic ion such as magnesium. (FAC ¶ 56.) Trader Joe’s pointed out Plaintiff’s
  10   blunder—the Product’s ingredient statement discloses that it indeed contains
  11   magnesium. (Mot. to Dismiss at 13.) Instead of conceding this fact, which Plaintiff
  12   cannot hope to escape if she manages to proceed past the pleading stage, Plaintiff
  13   now urges the Court to ignore the portions of the product label (including the
  14   ingredient statement) that Plaintiff omitted from the FAC as outside of the
  15   pleadings. As explained in Trader Joe’s Request for Judicial Notice, not only is
  16   incorporation of a product label by reference appropriate when a plaintiff bases a
  17   complaint on labeling statements, but judicial notice of a product label is also
  18   proper where a plaintiff’s complaint does not depict the entirety of the label.5
  19   (Defendant’s Request for Judicial Notice at 3.)
  20         The FAC also asserts that the Product’s pH level degrades over time because
  21   “[d]egradation of pH ions is an accepted fact.” (FAC ¶¶ 72–75.) Plaintiff provides
  22   no source for this conclusory assertion and alleges no facts indicating that the pH in
  23   the Product degrades at all or has ever degraded to a pH of less than 9.5 at the time
  24   of consumption by any putative class members. See Aloudi, 729 Fed. App’x at 516
  25   5
         Judicial notice is particularly proper in circumstances such as these, where a
  26   plaintiff seeks to exclude referenced materials because they contain exculpatory
  27   information or otherwise undermine the plaintiff’s claims. See Khoja, 899 F.3d at
       1002.
  28
                                                                  REPLY ISO MOT. TO DISMISS OR
                                                    9              STRIKE FIRST AMEND. COMPL.
                                                                             18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 14 of 15 Page ID #:654



   1   (rejecting plaintiff’s conclusory assertions that rapid weight loss from coffee-bean
   2   extract is “medically impossible” or otherwise would have caused significant
   3   weight loss in “every customer in line at Starbucks” because “none of these
   4   allegations involves scientific study of the actual…product or a product with the
   5   same active ingredient”).
   6          By cherry picking facts from her own scant pleadings, Plaintiff exposes the
   7   weakness of her allegations against Trader Joe’s. When compelled to provide
   8   adequate detail, Plaintiff cannot, dooming her allegations. Plaintiff’s other
   9   conclusory allegations—including that the Product’s depiction of a pH scale is
  10   misleading,6 or that water is not alkaline if its pH is raised above neutral through
  11   electrolysis alone—warrant even greater suspicion given Plaintiff’s proven inability
  12   to substantiate other claims. See Aloudi, 729 Fed. App’x at 516 (conclusory
  13   assertions of falsity must be supported by allegations of scientific facts).
  14   III.   CONCLUSION
  15          Plaintiff cannot salvage her claims, which are based on dubious facts and
  16   baseless assertions. Trader Joe’s respectfully seeks an order dismissing Plaintiff’s
  17   First Amended Complaint with prejudice.
  18
  19
  20
  21   6
         Plaintiff asserts that the label’s depiction of a pH scale is misleading because it
  22   implies that the other beverages are “inferior for the purposes of promoting
  23   hydration and balance.” (Pl.’s Opp. at 3; FAC ¶ 57 (alleging the scale leads
       consumers to believe the Product provides benefits it does not have).) This
  24   allegation speaks to Plaintiff’s health benefit claims for which she did not have
  25   leave to amend. Moreover, Plaintiff does not allege to have relied on the scale
       when making her purchasing decision. See Brazil v. Dole Packaged Foods, LLC,
  26   660 Fed. App’x 531, 534 (9th Cir. 2016) (affirming dismissal of plaintiff’s UCL
  27   “unlawful” sale claim when defendant’s statements did not influence plaintiff’s
       purchase).
  28
                                                                   REPLY ISO MOT. TO DISMISS OR
                                                 10                 STRIKE FIRST AMEND. COMPL.
                                                                              18-CV-01130-JLS-GJS
Case 8:18-cv-01130-JLS-GJS Document 34 Filed 02/15/19 Page 15 of 15 Page ID #:655



   1 Dated: February 15, 2019                DAWN SESTITO
   2                                         R. COLLINS KILGORE
                                             O’MELVENY & MYERS LLP
   3
   4
                                             By: /s/ Dawn Sestito
   5                                               Dawn Sestito
   6                                         Attorneys for Defendant
                                             TRADER JOE’S COMPANY
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                           REPLY ISO MOT. TO DISMISS OR
                                            11              STRIKE FIRST AMEND. COMPL.
                                                                      18-CV-01130-JLS-GJS
